Citation Nr: 9922861	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-39 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1973 rating decision from the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a low back condition.  In August 1988, the veteran's claims 
file was transferred to the Phoenix, Arizona, RO for further 
adjudication.  As noted in the Board decision of October 
1996, the veteran was not notified of the October 1973 
decision at that time and the decision never became final.  
The Board found that the veteran was first notified of this 
decision by letter dated on September 23, 1991, and filed a 
timely appeal therefrom.  The Board remanded the veteran's 
claim for consideration of his claim on the basis of all 
evidence of record. 

In September 1998, the Board again remanded the veteran's 
claim for further development to include obtaining medical 
treatment records and a VA examination.  Also, in the 
September 1998 decision, the Board referred the veteran's 
request to reopen the claim of service connection for a 
chronic psychiatric disability.  The record contains no 
action on this referral, and the Board again directs the RO 
to take further action as necessary with regard to this 
claim. 


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's current low back disability and any incident of his 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records contain a lumbosacral 
spine X-ray examination, dated in February 1971, which 
demonstrated no active disease process.  In June 1972, the 
veteran complained of a backache, with pain in both legs, 
after riding in a car for an extended period.  The veteran 
returned four days later and a lumbosacral spine X-ray 
examination was within normal limits.  The examiner provided 
an impression of acute sprain.  On orthopedic consult, 
the physician reported an impression of impending herniated 
nucleus pulposus.  Two weeks later, the veteran had no 
complaints, except dull ache lower back pain.  

Service medical records in September 1972, show complaints of 
persistent lower back pain.  On orthopedic consult, the 
veteran reported development of acute lower back pain five 
days previous, with radiation into the right leg.  The 
physician provided an impression of ruptured intervertebral 
disk.  

The veteran's retirement physical examination in December 
1972 noted no abnormalities of the spine.  On a report of 
medical history, completed at the same time, the veteran 
reported a history of recurrent back pain.  The examiner 
noted a history of impinged lower back in July 1972 with 
possible disc disease.  An orthopedic consult in January 1973 
showed asymptomatic lower back with full range of motion.  

A VA examination was conducted in August 1973.  The veteran 
reported injuring his back in 1972, while doing calisthenics, 
and stated that the pain recurred approximately six months 
later.  He noted no recent attacks.  The examiner noted 
normal gait and full range of motion without limitation or 
distress.  No tenderness or spasm of the spine was noted.  
The veteran complained of some pain in his low back upon 
extreme forward flexion.  The examiner provided a diagnosis 
of history of lumbosacral strain.  

A VA medical certificate, dated in June 1987, noted that the 
veteran reported seeing a private physician for back and neck 
problems, which he attributed to service.  X-ray examination 
of the lumbosacral spine showed degenerative joint disease 
narrowing of the L5-S1 disc space, with levoscoliosis.  VA 
treatment records reported that the veteran suffered neck 
pain following a car accident in April 1988.  Assessments of 
advanced degenerative disc disease and degenerative joint 
disease of the cervical and lumbosacral spine were noted in 
July 1988. 

At a VA examination in September 1988, the veteran reported 
occasional lower back pain.  Physical examination of the 
lumbar spine revealed no deformity or muscle spasm and full 
range of motion with apparent pain on rotation.  The veteran 
reported that he had been advised that he had a herniated 
disk.  X-ray examination showed degenerative joint disease.  

Private treatment records in June 1990, reported an on-the-
job injury when lifting a scale.  An assessment of back 
strain was reported.  At VA outpatient treatment in December 
1990, the veteran reported that he injured his back in June 
due to lifting.  An assessment of stable degenerative joint 
disease was noted, but the examiner reported that the 
veteran's symptoms had worsened since his last motor vehicle 
accident.  Private treatment records in September 1991 noted 
two episodes of back pain in the previous year and an 
impression of lumbar spondylosis.  In September 1992, the 
veteran reported "lots of trouble" with his low back.  
An assessment of degenerative joint disease of the lumbar 
spine was noted.  

In September 1998, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  By letter, dated in October 
1998, the RO requested that the veteran identify any 
physicians, hospitals, or treatment centers, which provided 
him with additional relevant medical treatment for his low 
back disability.  

A VA orthopedic examination was conducted in October 1998, 
and the examiner noted review of the veteran's claims file.  
The veteran reported that he was currently taking no 
medication for his low back.  The veteran provided a history 
of onset of lower back pain in 1971 or 1972, during a 
physical training examination, which pain went away within 
six months.  The veteran stated that he reinjured his back in 
1972 or 1973, while taking another physical training test, 
which pain went away in about three weeks.  However, the 
veteran stated that the pain was not completely gone.  The 
veteran reported two motor vehicle accidents in the 1980s, 
with lower back pain following the accidents.  The veteran 
reported that he experienced lower back pain occasionally 
daily and sometimes two or three times per week.  The pain 
was increased with lifting, but he had no radiating lower 
extremity pain.  The veteran stated that he had a back brace 
since 1973, and used it about four or five times per year.  

The examiner noted slight tenderness to palpation in the 
lower paralumbar musculature, but no muscle spasm.  Range of 
motion testing of the thoracolumbar spine revealed flexion of 
65 degrees, extension of 25 degrees, and side bending of 20 
degrees to the right and 15 degrees to the left; all with 
some complaint of pain at the terminal degrees of motion.  
The examiner provided an impression of mild degenerative 
joint and degenerative disc disease of the lower lumbar 
spine.  

The examiner stated that based on the history from the 
veteran and the medical records, it was unlikely that the 
veteran's back condition was casually related to his military 
service and the two episodes of lower back pain that the 
veteran described.  The examiner stated that two episodes of 
discomfort or lower back pain during physical training tests, 
from an orthopedic standpoint, would not be nearly sufficient 
to lead eventually to degenerative joint and degenerative 
disc condition in the lumbar spine.  

A VA neurological examination was also conducted in October 
1998, and the examiner noted review of the veteran's claims 
file.  Range of motion testing of the low back revealed 
flexion of 45 degrees, before complaints of pain, extension 
of 25 degrees, lateral rotation of 50 degrees bilaterally, 
and lateral flexion of 45 degrees bilaterally, with some 
complaints of stress/strain in the lower back.  Palpation 
revealed no overt muscle spasm, but did show tenderness 
bilaterally.  The examiner provided an impression of chronic 
low back strain with no overt radiculopathy.  The examiner 
stated that the veteran's back pain was probably due to 
chronic soft tissue strain, with some superimposed structural 
damage.  A second impression of mild to moderate degenerative 
lumbar spine disease with possible left L5 compression with 
clinical symptoms or examination findings was also noted.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter,  "the 
Court") held that a claim based on chronicity may be well-
grounded if:  1) The chronic condition is observed during 
service; 2) Continuity of symptomatology is demonstrated 
thereafter; and 3) Competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 489, 495-497 (1997).  Continuity of 
symptomatology, in itself, is not sufficient to establish a 
well-grounded claim.  The veteran must also show that the 
chronic condition was observed during service.

Where a condition, noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).

The issue of whether the veteran's current low back disorder 
is related to his period of military service involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the veteran has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is competent to testify as to 
observable symptoms, such as back pain, he is not competent 
to provide evidence or opinion that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See Savage, 10 Vet. App. at 497.

The veteran has submitted evidence of a current disability.  
The VA examiners in October 1998 noted impressions of 
degenerative joint disease, degenerative disc disease, and 
chronic low back strain.  Degenerative joint disease was 
first noted on X-ray examination in June 1987.  

The veteran's service medical records show reports of lower 
back pain in June and September 1972.  The service medical 
records contain no diagnoses or opinions of continuing 
disability and the injuries appeared to be acute and 
transitory and had resolved by service separation.  X-ray 
examinations were within normal limits.  The veteran's 
separation medical examination indicated no abnormalities of 
the spine.  In addition, the Board notes that a VA 
examination, within six months of discharge from service, 
found no current back pathology.  Although the evidence 
of record does not show inservice chronicity, the veteran has 
reported continuing symptomatology since the inservice back 
injuries.  

However, the record contains no competent medical evidence 
providing a nexus between the veteran's inservice injuries 
and his current disability.  In fact, the VA orthopedic 
examiner in October 1998 stated that it was unlikely that the 
veteran's back condition was causally related to his military 
service and that two episodes of discomfort during physical 
training tests, would not be nearly sufficient to lead 
eventually to the veteran's current disability of the lumbar 
spine.  Without competent evidence of a nexus between current 
disability and inservice occurrence, the veteran's claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a low back disorder is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

